Citation Nr: 1749504	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for a left leg condition, status post compartment syndrome surgery, left calf muscle cramping, currently rated as 20 percent disabling. 

2.  Entitlement to an initial compensable rating for residuals of a left arm abscess.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to July 2001 and from May 2003 to November 2007.  He also had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for a left leg condition, status post compartment syndrome surgery, left calf muscle cramping, and for residuals of a left arm abscess, assigning noncompensable evaluations for each condition, effective April 1, 2010, the date of claim.  Because the Veteran lives overseas, the RO in Pittsburgh, Pennsylvania, has jurisdiction in this appeal.

This case was previously before the Board in April 2015 where the claims for an initial compensable ratings for a left leg condition and residuals of a left arm abscess were denied.  Subsequently, in September 2015, the Board vacated its prior decision and remanded these issues for additional evidentiary development.  The case has properly returned to the Board for appellate consideration. 
 
Thereafter, in a December 2016 rating decision, the RO increased the disability rating for the Veteran's left leg condition to 20 percent disabling, effective April 1, 2010, the date of claim.  However, inasmuch as a higher rating is available and as the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating remains in appellate status and is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran's service-connected left leg condition, status post compartment syndrome surgery, left calf muscle cramping is manifested by, at worst, moderate impairment of the muscles of the calf.   

2.  The Veteran's service-connected residuals of a left arm abscess are manifested by, at worst, possible recurring fistula formation at the injection site with occasional spontaneous drainage and no active fistula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a left leg disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.73, Diagnostic Code 5311 (2016).

2.  The criteria for an initial compensable rating for residuals of a left arm abscess have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.


Initial Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Left Leg Condition 

By rating action of December 2016, the Veteran's service-connected left leg condition, status post compartment syndrome surgery, left calf muscle cramping, was assigned an initial evaluation of 20 percent effective April 1, 2010, the date of claim.  The Veteran disagrees with the assigned evaluation. 

The Veteran's left leg condition is evaluated under Diagnostic Code 5311 for injuries to Muscle Group XI.  See 38 C.F.R. § 4.73, DC 5311.  The function of Muscle Group XI is propulsion, planar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  The muscles in Muscle Group XI are the posterior and lateral crural muscles and muscles of the calf (triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  Id.  

Under DC 5311, a noncompensable rating is assigned for slight Muscle Group XI injuries.  A 10 percent rating is assigned for moderate Muscle Group XI injuries.  A 20 percent rating is assigned for moderately severe Muscle Group XI injuries.  A maximum 30 percent rating is assigned for severe Muscle Group XI injuries.  Id.

At a VA examination in May 2012, the Veteran reported less pain with cramping of the calf muscle.  Physical examination showed slightly elevated basic tone of the medial and lateral calf muscle.  The Veteran demonstrated the ability to stand on the heels and toes without effort and retained muscle strength of 5/5.  Sonography of the calves showed normal muscles.  He was diagnosed with status-post compartment splitting of the left calf with continued tone elevation of the left lateral gastrocnemius caput (a calf muscle).  See VA examination report of May 2012. 

The Veteran was afforded another VA examination in November 2016.  The examiner indicated there was occasional fatigue-pain of the left lower leg with prolonged standing and objective evidence of lowered threshold of fatigue.  The examiner found no other pertinent physical findings, complications, conditions or symptoms attributable to Muscle Group XI.  The Veteran retained all normal muscle strength.  There was no muscle atrophy.  The examiner concluded that the Veteran's left leg condition was manifested by moderate impairment of muscles of group XI.  See Muscle Injuries Disability Benefits Questionnaire (DBQ) of November 2016.  

Based on the evidence of record, the Board finds that the currently assigned 20 percent disability rating fully contemplates the Veteran's left leg condition, status post compartment syndrome surgery and left calf muscle cramping.  The Board concludes that the Veteran's left leg condition is not shown to have severe functional loss consistent with a maximum 30 percent disabling rating.  In fact, the November 2016 examiner found moderate impairment which is consistent with a minimum compensable 10 percent rating.  But, in considering symptoms of fatigue-pain attributable to the left lower leg muscle, the Board finds that the current 20 percent disability rating assigned for moderately severe is appropriate.  Further, the objective medical evidence of record does not reveal any additional functional impairment that is not already contemplated by the assigned 20 percent rating, and absent evidence of severe functional loss, a higher rating is therefore not warranted.  

Accordingly, an initial rating in excess of 20 percent for the Veteran's left leg condition, status post compartment syndrome surgery and left calf muscle cramping, is denied.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  
 
Residuals of Left Arm Abscess 

In May 2012, service connection was granted for the Veteran's residuals of a left arm abscess and a noncompensable rating assigned effective April 1, 2010, the date of claim.  The Veteran disagrees with the assigned evaluation and contends that he experiences drainage from the injection site where he was vaccinated in service. See Notice of Disagreement dated August 2012.    

The Veteran's residuals of a left arm abscess are evaluated under DC 7805 (other scars).  See 38 C.F.R. § 4.118, DC 7805.  

Under DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The Board notes that DC 7800 pertains to disfigurement of the head, face, or neck, and thus not for application here.  Likewise, DC 7801 and DC 7802 are not applicable as they pertain to deep and nonlinear scars or scars due to other causes not of the head, face, or neck that are superficial and nonlinear.  Because the Veteran's scar is not shown to be deep and identified as a superficial and linear scar of the left arm, DC 7801 and 7802 are not for application.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802.

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable. See 38 C.F.R. § 4.118, DC 7804.

In May 2012, the Veteran presented for a VA examination to determine the severity of his residuals of a left arm abscess.  He reported receiving a yellow fever vaccination in 1996 while in service and had an abscess of the left arm that was removed.  He now reports drainage at the injection site approximately two to three times annually.  He reported that the secretion of material lasts several days then "disappears spontaneously."  On physical examination, there was no evidence of active fistula formation.  There was no skin trophic state or pigmentation deficits and no signs of inflammation found.  The examiner noted a "pin-sized skin defect" at the injection site.  The scar was level with skin and without irritation.  See VA examination report of May 2012. 

The Veteran was afforded another VA examination in November 2016.  On physical examination, the examiner found a "linear" scar of the upper left arm measuring 0.5 cm. by 0.1 cm.   The examiner found no limitation of function due to the abscess scar.  The examiner further indicated no other pertinent physical findings, complications, conditions or symptoms associated with the abscess scar.  See Scars/Disfigurement DBQ of November 2016.      

Based on the evidence of record, the Board finds that the currently assigned noncompensable rating is appropriate and fully contemplates the Veteran's residuals of a left arm abscess.  During the entire period on appeal, there has been no objective medical evidence of record to demonstrate that the Veteran's abscess scar is unstable or painful for VA rating purposes.  In fact, VA examiners found the "pin-sized" abscess scar to be superficial and linear, measuring 0.5 cm. by 0.1 cm.  See VA examination reports from May 2012 and November 2016.  Although the Veteran reported spontaneous drainage at the injection site, VA examiners found no signs of inflammation, irritation or any evidence of active fistula formation.  Moreover, the 2016 examiner indicated that the scar is not considered disabling and there is no impact on his ability to work.  The Veteran further has not reported any limitation of function as a result of the left arm abscess scar.  Absent such evidence of unstable or painful scar, a higher rating is not supported.  Thus, the criteria for a compensable rating under DC 7805 have not been met or approximated, and an increased rating under this code is not warranted.  See 38 C.F.R. § 4.118, DC 7805.

For these reasons, the Board finds that the criteria for an initial compensable rating for service-connected residuals of a left arm abscess have not been met.


ORDER

Entitlement to an initial rating in excess of 20 percent for a left leg condition, status post compartment syndrome surgery, left calf muscle cramping, is denied.

Entitlement to an initial compensable rating for residuals of a left arm abscess is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


